Matter of Williams v Penree (2022 NY Slip Op 02690)





Matter of Williams v Penree


2022 NY Slip Op 02690


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND WINSLOW, JJ.


290 CAF 21-00295

[*1]IN THE MATTER OF DANIELLE M. WILLIAMS, PETITIONER-RESPONDENT,
vDANIEL W. PENREE, RESPONDENT-APPELLANT. 


TRACY L. PUGLIESE, CLINTON, FOR RESPONDENT-APPELLANT. 
ANTHONY BELLETIER, SYRACUSE, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Oneida County (Julia Brouillette, J.), entered December 2, 2020 in a proceeding pursuant to Family Court Act article 6. The order, among other things, granted unsupervised parenting time to petitioner. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court